Citation Nr: 0639671	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to restoration of service connection for 
tinnitus for the period from November 29, 1972, through 
November 29, 1992.  

2.  Entitlement to a compensable evaluation for tinnitus 
prior to November 30, 1992.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran had active service from September 1968 to June 
1970, to include combat service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision rendered by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that assigned an effective date of 
November 29, 1972, for the grant of service connection for 
bilateral hearing loss with tinnitus.

The veteran also appeals an April 2005 rating decision 
rendered by the Reno, Nevada, RO that denied an effective 
date prior to November 30, 1992, for the assignment of a 
compensable evaluation for tinnitus.  This issue is addressed 
in the Remand portion of the decision below.  


FINDINGS OF FACT

1.  By rating action dated in March 2004, the Los Angeles RO 
established an effective date of November 29, 1972, for the 
grant of service connection for bilateral hearing loss with 
tinnitus.  

2.  The Reno RO proposed to sever service connection for 
tinnitus in a January 2005 rating decision.  Severance was 
thereafter accomplished by means of an April 2005 rating 
decision.

3.  Service connection for tinnitus had been in effect for 
more than 10 years.

4.  The grant of service connection for tinnitus was not 
based on fraud or a lack of requisite service or character of 
discharge.




CONCLUSION OF LAW

Severance of service connection for tinnitus prior to 
November 30, 1992, was improper.  38 U.S.C.A. §§ 1110, 1131, 
1159, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 
3.957 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability as it pertains to 
the veteran's claim for restoration of service connection 
prior to November 30, 1992, in view of the disposition 
reached herein.


Evidentiary Background

This case was before the Board in February 2004.  At that 
time, the Board determined that there had been clear and 
unmistakable error in May 15, 1974, Board decision that 
denied service connection for defective hearing.  In a 
separate decision also dated in February 2004, the Board 
remanded the issue of entitlement to an effective date prior 
to November 30, 1992, for service connection for tinnitus.  

There after, the Los Angeles RO issued a rating decision in 
March 2004 that assigned an effective date of November 29, 
1972, for service connection for bilateral hearing loss with 
tinnitus.  A noncompensable disability evaluation was 
assigned.  

In January 2005, the Reno RO informed the veteran that 
severance of service connection for the period prior to 
November 30, 1992, was being proposed.  The veteran responded 
by expressing disagreement with the proposed action.  A 
subsequent rating action in April 2005 severed service 
connection for tinnitus prior to November 30, 1992.  

Analysis

Under 38 C.F.R. § 3.105(d) (2006), subject to the limitations 
contained in 38 C.F.R. §§ 3.114, 3.957 (2006), service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government).  Id.; see also Graves v. 
Brown, 6 Vet. App. 166, 170-71 (1994).

Section 1159 of title 38, United States Code, provides:

Service connection for any disability or 
death granted under this title which has 
been in force for ten or more years shall 
not be severed  .  .  . except upon a 
showing that the original grant of 
service connection was based on fraud or 
it is clearly shown from military records 
that the person concerned did not have 
the requisite service or character of 
discharge.

38 U.S.C.A. § 1159 (West 2002).

Therefore, this section limits VA's authority to correct 
clearly and unmistakably erroneous determinations of service 
connection for a protected disability only when the grant was 
based upon fraud or the veteran did not have the requisite 
service or character of discharge. VAOPGCPREC 6-2002 (July 
16, 2002) (citing VAOPGCPREC 13-96 (Nov. 1996)). Accordingly, 
pursuant to the statute, a determination of service 
connection that has been in force for 10 years or more 
generally may not be severed, even if it was clearly and 
unmistakably erroneous.  Id.
In this case, the March 2004 rating action granted an 
effective date of November 29, 1972, for the grant of service 
connection for hearing loss with tinnitus.  Thus, the 
veteran's hearing loss had been in effect for more than 10 
years prior to the effective date of the proposed severance.  
As discussed above, once service connection has been in 
effect for more than 10 years, it may not be severed in the 
absence of fraud or lack of requisite service or character of 
discharge. Here, the issue before the Board is whether the 
severance of service connection for tinnitus prior to 
November 30, 1992, was proper.

The Board has carefully reviewed the evidence of record and 
the applicable laws and finds that restoration of service 
connection for tinnitus for the period from November 29, 
1972, to November 29, 1992, is warranted.  The Board notes 
that the RO has asserted error in the grant of service 
connection for tinnitus.  Regardless of whether the grant of 
service connection for tinnitus was erroneous, there is no 
evidence that the decision to grant service connection 
effective November 29, 1992, was based upon fraud.  
Additionally, there is no evidence that the veteran did not 
have the requisite service or character of discharge.  In 
fact, the Board notes that the RO has not alleged either that 
there was fraud or that the veteran did not have the 
requisite character of discharge.  

Accordingly, restoration of service connection for tinnitus 
for the period from November 29, 1972, through November 29, 
1992, is warranted.  

It is possible that the AOJ would argue that service 
connection has not been severed since service connection is 
in effect now.  This would lead to bizarre results.  Service 
connection became protected ten years after the effective 
date of the grant, 1982.  A decision that the removal of 
service connection for the periods of 1983 until 1992 is not 
a severance during that time frame would make a mockery of 
the law.  The adjudication in this case was sloppy; however, 
the time period for correction had past.  The fact that the 
veteran did not rely on the benefit or receive compensation 
based on the benefit is not relevant.  Salgado v. Brown 4 
Vet. App. 316, 320 (1993).


ORDER

Restoration of service connection for the period from 
November 29, 1972, through November 29, 1992, for tinnitus is 
granted.


REMAND

The veteran also asserts that an earlier effective date is 
warranted for the assignment of a compensable disability 
rating for his service-connected tinnitus.  The Board notes 
that the veteran has perfected an appeal of the denial of a 
compensable evaluation for tinnitus prior to November 30, 
1992.  In light of the decision above, this matter is 
deferred pending implementation of the decision to restore 
service connection from November 29, 1992.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  After restoring service connection 
for the period prior to November 39, 
1992, the RO should readjudicate the 
veteran's claim for earlier effective 
date for the assignment of a compensable 
evaluation for tinnitus in light of all 
applicable legal criteria.  

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


